Citation Nr: 1104897	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-14 207	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether the Veteran is eligible for educational assistance under 
Chapter 30 of Title 38 of the United States Code (Montgomery GI 
Bill).




ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 2003 to January 2006.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an administrative decision in September 2008 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran entered active duty in December 2003 with an 
active service obligation of six years.

2.  The Veteran was separated from service in January 2006 for 
the convenience of the government with service of 25 months and 
10 days.


CONCLUSION OF LAW

The requirements for eligibility for educational assistance under 
Chapter 30 of Title 38 of the United States Code (Montgomery GI 
Bill) have not been met.  38 U.S.C.A. § 3011 (West 2002); 38 
C.F.R. § 21.7042 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claim.  In the present 
case, no VCAA notice was sent to the Veteran.  


The United States Court of Appeals for Veterans Claims has held, 
however, that the VCAA notification procedures do not apply in 
cases where the applicable chapter of Title 38 of the United 
States Code contains its own notice provisions.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs 
contain their own provisions that address notification and 
assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Further, the 
applicable notification and assistance procedures for educational 
assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) 
emphasize that VA has no further duty to notify or assist the 
claimant when the undisputed facts render the claimant ineligible 
for the claimed benefit under the law, as is the case here.  
Therefore, the Board finds that no further action is necessary 
under the statutory and regulatory duties to notify and to 
assist.  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

After June 30, 1985, in order to be eligible to receive 
educational benefits pursuant to Chapter 30, an individual must 
serve a minimum of two years of active duty, depending on the 
obligated period of service at the time of induction, and be 
honorably discharged.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 
21.7042(a).

An individual who does not meet the service requirements may 
still be eligible for basic educational assistance when she is 
discharged or released from active duty for certain specified 
reasons.  These include when an individual is discharged or 
released from active duty (1) for a service-connected disability, 
(2) for a medical condition which pre-existed service on active 
duty and which VA determines is not service-connected, (3) 
discharge or release under 10 U.S.C.A. § 1173 (hardship 
discharge), (4) for convenience of the government, (5) 
involuntarily for the convenience of the government as a result 
of a reduction in force, or (6) for a physical or mental 
condition that was not characterized as a disability and did not 
result from the individual's own willful misconduct but did 
interfere with the individual's performance of duty.  See 38 
U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).  


The length of service required for basic eligibility for 
educational assistance varies, depending on which exception 
applies, if one of the exceptions is present.  For example, if an 
individual is discharged or released from active duty for the 
convenience of the government, she must complete at least 20 
continuous months of active duty if the obligated period of 
active duty was less than three years, or she must complete at 
least 30 continuous months of active duty if the obligated period 
of active duty was at least three years.  38 C.F.R. 
§ 21.7042(a)(5)(iv)(A)-(B).  

Facts and Analysis

The record reflects that the Veteran had an obligated period of 
service of six years.  The Veteran's DD Form 214, Certificate of 
Release or Discharge from Active Duty, shows that she served for 
2 years, 1 month, and 10 days.  

In this case, there is no dispute that the period of obligation 
for the Veteran's term of service which began in December 2003 
was for a period of six years, and that she did not complete that 
six-year obligation.  The sole question to be addressed here is 
whether there exists an exception to the length of service 
requirement.  

The DD Form 214 discloses that the Veteran was honorably 
discharged.  The reason for separation is shown on that document 
as "pregnancy or childbirth."  The separation code was "KDF" 
(which is a military separation code for "pregnancy"), and the 
Veteran was discharged under Air Force Instruction (AFI) 36-3208, 
which covers administrative separation of airmen.  In an August 
2008 response, the Air Force Personnel Center verified that the 
reason for separation was for convenience of the government.  It 
is also noted that under the pertinent Air Force regulations, 
pregnancy and childbirth are addressed in a section under reasons 
for voluntary convenience of government (COG) separations, which 
falls under the chapter for voluntary separations prior to the 
expiration of a term of service.  See AFI 36-3208, Chapter 3, 
Section 3B, subpart 3.17.  




As noted earlier, where separation is for the convenience of the 
government, eligibility for educational assistance requires 
completion of 30 months of continuous service where the obligated 
period was three or more years.  38 C.F.R. §  
21.7042(a)(5)(iv)(B).  However, in this case, the Veteran 
completed less than 26 months of continuous service.  She does 
not meet the criteria for eligibility based on release from 
service for the convenience of the government.

The Veteran contends that she had complications associated with 
her pregnancy and was placed on convalescence leave for medical 
reasons from October 2005 until the date of her separation in 
January 2006.  She indicated that as such an absence affected her 
squadron's capabilities to carry out its mission, she determined 
in consultation with her commander, husband, and doctor that an 
honorable separation was in the best interests of the Air Force 
and her family.  Service records in the file confirm the 
Veteran's assertions regarding the medical complications she 
experienced in the months leading up to her military separation.  

Although medical problems were an underlying factor leading to 
the Veteran's discharge from service, the service department has 
determined that the Veteran was discharged for the convenience of 
the government, and that she was separated by reason of pregnancy 
or childbirth.  The Board is bound by the service department's 
determination for the reason of the Veteran's separation from the 
military and is not at liberty to change such determination.  See 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In light of the service department determination that the Veteran 
was separated for the convenience of the government, rather than 
for a physical condition that interfered with her performance of 
duty, as the Veteran appears to have alleged, the statute and 
regulations require that the Veteran have served 30 months of her 
6-year obligation in order to be eligible for education 
assistance.





The Veteran did not serve 30 months, rather, she was slightly 
less than five months shy of the requisite period of service.  
Under the law, she is not eligible for education assistance, as 
the period of required service where the discharge is for 
convenience of the government exceeds the period for which the 
service department determined that the Veteran actually served.  
38 U.S.C.A. § 3011(a)(1)(A)(ii).  

As noted above, the legal criteria governing service eligibility 
requirements for Chapter 30 educational assistance are specific, 
and the provisions of law are dispositive, given that the service 
department's determination of the reason for separation is 
binding on the Board.

An individual who fails to meet the eligibility requirements 
found in 38 C.F.R. § 21.7042 will be eligible for educational 
assistance if she meets certain requirements in 38 C.F.R. §§ 
21.7044 or 21.7045.  None of the criteria are applicable in this 
case, and the Veteran does not so allege.  See 38 C.F.R. § 
21.7044 (persons with eligibility under 38 U.S.C.A. Chapter 34) 
and 38 C.F.R. § 21.7045 (eligibility based on involuntary 
separation, voluntary separation, or participation in the Post-
Vietnam Era Veterans' Educational Assistance Program).  

The Veteran has argued that when she contacted the RO in August 
2008, an individual at the RO informed her that based on a review 
of her application for education benefits, she would be receiving 
benefits under Montgomery GI Bill. 

The assertion of having received erroneous advice from VA 
personnel, however, is not a basis for the award of education 
benefits.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) 
(inaccurate advice would not create any legal right to benefits 
where such benefits are otherwise precluded); McTighe v. Brown, 7 
Vet. App. 29, 30 (1994) (erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits).  The claim for Montgomery GI Bill benefits in this 
case lacks legal merit, and the benefit cannot be awarded 
regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).



In this case, the law, as applied to the length of the Veteran's 
service and the reason for separation, as determined by the 
service department, is dispositive.  Thus, the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, 
and the Veteran is not eligible for educational assistance.  


ORDER

Eligibility for educational assistance under Chapter 30 of Title 
38 of the United States Code (Montgomery GI Bill) is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


